Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10475747 in view of Zhai et al. (US 20160260684 A1) hereafter referred to as Zhai.
All the claim 1 limitations are also in claim 4 of U.S. Patent No. 10475747 excepting “and rear surfaces of the semiconductor devices are covered by the insulating encapsulation, wherein the rear surface of the semiconductor devices faces away from the first redistribution circuit structure”. 
However see Zhai Fig. 10 see there are two “die 110” see “first molding compound 120”.
Thus it would be obvious to modify claim 1 to include “and rear surfaces of the semiconductor devices are covered by the insulating encapsulation, wherein the rear surface of the semiconductor devices faces away from the first redistribution circuit structure”.
The motivation is to connect to RDL and to provide protection to the dies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhai et al. (US 20160260684 A1) hereafter referred to as Zhai in view of Kuo et al. (US 20170084589 A1) hereafter referred to as Kuo
In regard to claim 1 Zhai teaches a structure [see Fig. 10], comprising:
an integrated circuit [see paragraph 0043 “die 150”] having an active surface [bottom, see “conductive contacts 152” see thinning paragraph 0036] and a rear surface [top] opposite to the active surface;
a passivation layer [154 “bottom surface 153 of the die including a passivation layer 154 and conductive contacts 152”] disposed on the active surface of the integrated circuit and exposing a plurality of conductive pads [152] of the integrated circuit;
a plurality of semiconductor devices [see there are two “die 110”] ;
a first redistribution circuit structure [“first redistribution layer (RDL) 130”] disposed between the integrated circuit and the semiconductor devices and electrically connected to [see Fig. 10] the semiconductor devices respectively, wherein the rear surface of the integrated circuit is attached [see 
an insulating encapsulation [includes “second molding compound 170” and “first molding compound 120”] encapsulating the integrated circuit and the semiconductor devices, wherein the plurality of conductive pads are spaced apart [see Fig. 10 see 154 surrounds the base of conductive contacts 152] from the insulating encapsulation by the passivation layer, and rear surfaces of the semiconductor devices are covered [see Fig. 10 see 120] by the insulating encapsulation, wherein the rear surface of the semiconductor devices faces away [see Fig. 10] from the first redistribution circuit structure.
Zhai does not state that the plurality of semiconductor devices “electrically connected to the integrated circuit”; and that first redistribution circuit structure “electrically connected to the integrated circuit”.
See Kuo Fig. 5, see paragraph 0027, 0058 “A passivation layer 220 is disposed at the active surface 200a and partially covers the conductive pads 210” “semiconductor dies 200 and 400 are electrically connected to each other through the overlying RDL structure 600, the underlying RDL structure 800, and the conductive vias 110”.
Thus it would be obvious to modify Zhai to include that 150 connected to 110 by second RDL 180, conductive pillars 140 and first RDL 130 i.e. the plurality of semiconductor devices “electrically connected to the integrated circuit”; and that first redistribution circuit structure “electrically connected to the integrated circuit”.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to interconnect more chips to form more complex circuitry to perform more work.

In regard to claim 3 Zhai and Kuo as combined teaches wherein lateral sides of the first insulating portion, lateral sides of the second insulating portion, [see Fig. 10] are aligned with each other but does not teach “and the lateral sides of the first redistribution circuit structure”.
However see Kuo Fig. 5, see that redistribution layer (RDL) structure 800 runs the full width of molding compound 500.
 Thus it would be obvious to modify Zhai to include that lateral sides of the first insulating portion, lateral sides of the second insulating portion, and the lateral sides of the first redistribution circuit structure are aligned with each other.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to make use of all available area for interconnect RDL.
In regard to claim 4 Zhai and Kuo as combined teaches further comprising a die-attach film [see Zhai paragraph 0044 “a top surface 151 of die 150 is attached to the back side 133 of the first RDL 130 with a die attach film 160”] disposed between the integrated circuit and the first redistribution circuit structure, wherein the rear surface of the integrated circuit is attached to the first redistribution circuit structure through the die-attach film.
In regard to claim 5 Zhai and Kuo as combined teaches further comprising a second redistribution circuit [“second RDL 180”] structure, disposed over the first redistribution circuit structure 
In regard to claim 6 Zhai and Kuo as combined teaches wherein the active surface of the integrated circuit faces [see Fig. 10] the second redistribution circuit structure, and the integrated circuit is electrically connected to [see Fig. 10] the second redistribution circuit through a plurality of bumps [see Zhai paragraph 0052 “formed directly on the exposed surfaces 155 of the conductive contacts 152”] disposed between the active surface of the integrated circuit and the second redistribution circuit structure.
In regard to claim 7 Zhai and Kuo as combined teaches further comprising a plurality of conductive pillars [see Fig. 10 “conductive pillars 140”] disposed between and electrically connected to the first redistribution circuit structure and the second redistribution circuit structure, wherein the integrated circuit is electrically connected to the semiconductor devices sequentially through [see combination claim 1, see 150 connected to 110 by second RDL 180, conductive pillars 140 and first RDL 130] the second redistribution circuit structure, the conductive pillars, and the first redistribution circuit structure.
In regard to claim 8 Zhai and Kuo as combined teaches further comprising a plurality of conductive terminals [see Zhai paragraph 0054 “conductive bumps 190 may be attached solder balls, as illustrated, or plated pillars”] electrically connected to the second redistribution circuit structure, wherein the second redistribution circuit structure is disposed between the conductive terminals and the integrated circuit.
In regard to claim 10 Zhai and Kuo as combined does not specifically teach wherein sidewalls of the passivation layer are substantially aligned with sidewalls of the integrated circuit and a top surface of the passivation layer is substantially coplanar to top surfaces of conductive pads and a top surface of the insulating encapsulation.

See Kuo Fig. 5 see sidewalls of “passivation layer 220” substantially aligned with sidewalls of 200. 
Thus it would be obvious to modify Zhai to include wherein sidewalls of the passivation layer are substantially aligned with sidewalls of the integrated circuit and a top surface of the passivation layer is substantially coplanar to top surfaces of conductive pads and a top surface of the insulating encapsulation.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to have good passivation and reduced height.
In regard to claim 12 Zhai and Kuo as combined teaches wherein each of the semiconductor devices comprises [see Zhai paragraph 0038 “die 110 may be logic, memory, or other die. In an embodiment, die 110 are memory (e.g. DRAM) die. Components 116 may be passive devices such as capacitors or inductors, MEMS devices, sensors, etc”] a memory device, a logic device, a power management integrated circuit (PMIC), an analog device, a sensor, an integrated passive device (IPD) or a discrete passive component but does not specifically teach the integrated circuit comprises a system-on-chip.
See Kuo paragraphs 0025-0037 “the semiconductor die 200 is a system-on-chip (SOC), a memory die, an analog processor (AP), a digital processor (DP), a baseband (BB) component, a radio-frequency (RF) component, or another suitable active electronic componen” “semiconductor die 400 is a SOC, a memory die, an AP, a DP, a BB component, a RF component, or another suitable active electronic component” “in some embodiments, one of the semiconductor dies 200 and 400 is a SOC and the other is a memory die”.

Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to make more complex circuits to perform more work, including more functionality such as system-on-chip .

Claim 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhai and Kuo as combined and further in view of Kelly et al. (US 20140134804 A1) hereafter referred to as Kelly .
In regard to claim 9 Zhai and Kuo as combined does not specifically3 teach further comprising a package circuit substrate, wherein the second redistribution circuit structure is electrically connected to the package circuit substrate through the conductive terminals.
Kelly teaches integrating devices see Fig. 1A, Fig. 1B, see paragraph 0023 “packaging substrate 103, passive devices 105” “die 101 may comprise electrical circuitry such as digital signal processors (DSPs), network processors, power management units, audio processors, RF circuitry, wireless baseband system-on-chip (SoC) processors, sensors, and application specific integrated circuits, for example” “lid 113, and thermal interface material 118”, see Fig. 8E Substrate 825 , Heat spreader 823 see paragraph 0076 “die 801A may comprise electrical circuitry such as digital signal processors (DSPs), network processors, power management units, audio processors, RF circuitry, wireless baseband system-on-chip (SoC) processors, sensors, and application specific integrated circuits, for example”.
Thus it would be obvious to modify Zhai to include further comprising a package circuit substrate, wherein the second redistribution circuit structure is electrically connected to the package circuit substrate through the conductive terminals.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to make more complex circuits to perform more work .

Kelly teaches integrating devices see Fig. 1A, Fig. 1B, see paragraph 0023 “packaging substrate 103, passive devices 105” “die 101 may comprise electrical circuitry such as digital signal processors (DSPs), network processors, power management units, audio processors, RF circuitry, wireless baseband system-on-chip (SoC) processors, sensors, and application specific integrated circuits, for example” “lid 113, and thermal interface material 118”, see Fig. 8E Substrate 825 , Heat spreader 823 see paragraph 0076 “die 801A may comprise electrical circuitry such as digital signal processors (DSPs), network processors, power management units, audio processors, RF circuitry, wireless baseband system-on-chip (SoC) processors, sensors, and application specific integrated circuits, for example”.
Thus it would be obvious to modify Zhai to include further comprising a heat spreader disposed on the insulating encapsulation.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to remove heat to cool the package for best performance.

Claim 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170358560 A1) hereafter referred to as Kim in view of Zhai
In regard to claim 13 Kim teaches a method [see Fig. 1], comprising:
providing a first redistribution circuit structure [“signal distribution structure 110”] having a first surface [bottom] and a second surface [top] opposite to the first surface;
mounting a plurality of semiconductor devices [ see paragraph 0014, 0030 “a first semiconductor die 120” “As used herein, the singular forms are intended to include the plural forms as well”] onto the second surface of the first redistribution circuit structure;

providing an integrated circuit [see Fig. 1I see “second semiconductor die 150”] over the first surface of the first redistribution circuit structure, wherein the integrated circuit has an active surface [see side with “bond pad 151”] and a rear surface opposite to the active surface, and the integrated circuit is electrically connected [see Fig. 1I] to the first redistribution circuit structure.
Kim does not teach the rear surface of the integrated circuit is attached to the first redistribution circuit structure through a die-attach film, and the integrated circuit is electrically connected to the first redistribution circuit structure;
forming a passivation layer on the active surface of the integrated circuit, wherein the passivation layer exposes a plurality of conductive pads of the integrated circuit; and forming a second insulating portion of the insulating encapsulation over the first surface of the first redistribution circuit structure to encapsulate the integrated circuit, wherein the plurality of conductive pads are spaced apart from the second insulating portion of the insulating encapsulation by the passivation layer.
See Zhai Fig. 6A , 6B Zhai teaches that in fact the integrated circuit can be fixed in either of two ways i.e. facing toward or away from RDL 130.
Compare Zhai Fig. 6A to Kim Fig. 1E.
Zhai teaches a method flow of:
 the rear surface of the integrated circuit is attached to [see Fig. 6A see paragraph 0044 “a top surface 151 of die 150 is attached to the back side 133 of the first RDL 130 with a die attach film 160”] the first redistribution circuit structure through a die-attach film, and the integrated circuit is electrically 
forming a passivation layer [see paragraph 0044 “bottom surface 153 of the die including a passivation layer 154 and conductive contacts 152”] on the active surface of the integrated circuit, wherein the passivation layer exposes a plurality of conductive pads 152] of the integrated circuit; and forming a second insulating portion [see Fig. 7A “second molding compound 170” ] of the insulating encapsulation over the first surface of the first redistribution circuit structure to encapsulate the integrated circuit, wherein the plurality of conductive pads are spaced apart from [see Fig. 10 see 154 surrounds the base of conductive contacts 152] the second insulating portion of the insulating encapsulation by the passivation layer. See Fig. 10 see connections to terminals 190.
Thus it would be obvious to modify the flow of Kim with the flow of Zhai to include [see as explained above] the rear surface of the integrated circuit is attached to the first redistribution circuit structure through a die-attach film, and the integrated circuit is electrically connected to the first redistribution circuit structure; forming a passivation layer on the active surface of the integrated circuit, wherein the passivation layer exposes a plurality of conductive pads of the integrated circuit; and forming a second insulating portion of the insulating encapsulation over the first surface of the first redistribution circuit structure to encapsulate the integrated circuit, wherein the plurality of conductive pads are spaced apart from the second insulating portion of the insulating encapsulation by the passivation layer.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to allow flexibility to connect the dies to the RDL of choice and to external terminals such as 190 of Zhai.
In regard to claim 14 Kim and Zhai as combined teaches further comprising forming a second redistribution circuit structure [see combination Zhai see Zhai Fig. 10 see RDL 180] over the first surface 
In regard to claim 15 Kim and Zhai as combined teaches further comprising forming a plurality of conductive pillars [see combination Zhai see Zhai Fig. 10 see “conductive pillars 140” connecting RDL 130 to RDL 180] between the first redistribution circuit structure and the second redistribution circuit structure, wherein the integrated circuit is electrically connected to the semiconductor devices sequentially through [see combination Zhai] the second redistribution circuit structure, the conductive pillars, and the first redistribution circuit structure.
In regard to claim 16 Kim and Zhai as combined teaches further comprising: forming a plurality of conductive balls [“see Zhai paragraph 0054 “conductive bumps 190 may be attached solder balls, as illustrated, or plated pillars”] on the second redistribution circuit structure.

Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160093572 A1) in view of Kim et al. (US 20170358560 A1) hereafter referred to as Kim 
In regard to claim 17 Chen teaches a method [see Fig. 1 see paragraph 0012], comprising:
forming a first redistribution circuit structure [see Fig. 1 “first RDL 102 is formed on a carrier 114”] on a carrier;
mounting an integrated circuit [see Fig. 2 “substrate 202 is a die, chip, package ..”] onto the first redistribution circuit structure through [“die attachment film 204”] a die-attach film;

forming a second redistribution circuit structure [see Fig. 6 “second RDL 602”] over the integrated circuit and the first insulation portion;
transferring [see Fig. 7] the first redistribution circuit structure, the integrated circuit, the first insulating portion, and the second redistribution circuit structure from the carrier to a substrate [702] such that the first redistribution circuit structure is [see Fig. 7] revealed;
mounting a plurality of semiconductor devices [see Fig. 8 “one or more dies 804”] on the revealed first redistribution circuit structure; and
Chen does not teach
encapsulating the semiconductor devices with a second insulating portion of the insulating encapsulation, rear surfaces of the semiconductor devices being in contact with the second insulating portion of the insulating encapsulation, wherein the rear surface of the semiconductor devices faces away from the revealed first redistribution circuit structure.
See Kim Fig. 1H to Fig. 1J see paragraph 0041 “second semiconductor die 150 may be electrically connected” “In another example scenario, the top surface of the second semiconductor die 150 may be completely encapsulated by the second encapsulant 160”.
Thus it would be obvious to modify Chen to include mounting a plurality of semiconductor devices [see like Kim Fig. 1I] on the revealed first redistribution circuit structure; and encapsulating the semiconductor devices with a second insulating portion of the insulating encapsulation [see like Kim Fig. 1J “In another example scenario, the top surface of the second semiconductor die 150 may be completely encapsulated by the second encapsulant 160”], rear surfaces of the semiconductor devices being in contact with the second insulating portion of the insulating encapsulation, wherein the rear surface of the semiconductor devices faces away from the revealed first redistribution circuit structure.

The motivation is to directly attach the dies to the RDL 102 like in  Kim Fig. 1I.
In regard to claim 18 Chen and Kim as combined teaches wherein the integrated circuit is disposed between the second redistribution circuit structure [ see Chen Fig. 7 ] and the first redistribution circuit structure, an active surface of the integrated circuit faces [ see Chen Fig. 6 see “active studs 216 disposed on contact pads 208 to provide electrical connectivity between the substrate 202 and ... ”]  the second redistribution circuit structure, and the integrated circuit is electrically connected to the second redistribution circuit structure through a plurality of bumps [ see Chen Fig. 7 see “active studs 216 disposed on contact pads 208 to provide electrical connectivity between the substrate 202 and ... ”] disposed between the integrated circuit and the second redistribution circuit structure.
In regard to claim 19 Chen and Kim as combined teaches  further comprising forming a plurality of conductive pillars [see Chen Fig. 6 see 300] between the first redistribution circuit structure and the second redistribution circuit structure, wherein the integrated circuit is electrically connected to the semiconductor devices sequentially through [see Chen paragraph 0024 “vias 300 and studs 210 extending through the molding compound layer 402 and 214 permit electrical connection of the first RDL 102 and the substrate 202 to subsequently formed features such as a second RDL”] the second redistribution circuit structure, the conductive pillars, and the first redistribution circuit structure.
Response to Arguments
Applicant's arguments filed 4/16/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 8-17 the Applicant argues about the Hsu reference .

On page 13, 14, 15 the Applicant argues “in conjunction with FIG. i1through FIG. 16 of Zhai, Zhai explicitly teaches that having the top surface l11 of a die 110 being exposed by the molding compound 120, an overall z-height reduction of the completed SiP structure is obtained. Furthermore, Hsu in FIG. 9 explicitly teaches a stacked type chip package structure 100 having a smaller overall thickness as discussed above. In view of the above, it should be noted that even if a combination of Hsu and Zhai is made by one of ordinary skills in the art, the combination still fails to disclose the amended claims 1, 13 and 17; since Hsu explicitly teaches a package with a smaller overall thickness while Zhai also proposes that in order to have a reduced height of a SiP package in Z direction, the die 110 should be exposed by the molding compound 120. ”.
The Examiner responds that the structural limitations of the claims 1-12 are taught by Zhai as explained in the rejection above and Fig. 10 clearly shows molding 120 covering the top of dies 110, see paragraph 0055 “Up until this point, the top surfaces 111 of top die 110 have been illustrated as being covered by the top surface 121 of the first molding compound 120”. The Applicant is arguing about Fig. 11 to Fig. 16 which are NOT cited in the rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818